DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending in the application.
	In the response filed 15 August 2022, claim 1 was amended and new claims 4-8 were added.  These amendments have been entered.

Abstract
Applicant’s replacement Abstract filed 15 August 2022 is acceptable and has overcome the objections to the Abstract set forth in the Office Action mailed 14 April 2022.

Specification
Applicant’s amendments to the Specification filed 15 August 2022 are acceptable and have overcome the objections to the Specification set forth in the Office Action mailed 14 April 2022.

Drawings
The drawings were received on 15 August 2022.  These drawings are acceptable.



Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  It appears that the final two lines of claim 1 should be amended as follows:
--through an entire internal thread length, and the at least one slot is a pressure-relief groove [[of]]for grease applied to the external thread surface of the drive rod--
	Re Claim 6:  It appears that the claim 6 should be amended as follows:
--6.  A method for adjusting an optical mount according to claim 1, comprising
providing the optical mount as described in claim 1 for an optical device , 
fixing the collet to the second plate through the external cylindrical surface of the collet, 
applying grease to the external thread surface of the drive rod, 
respectively mounting the first plate and the second plate on two  ends of a spring, wherein the spring pulls the first plate towards the second plate, 
screwing the drive rod into the collet and pulling the drive rod against the first plate, 
causing the grease on the external thread surface of the drive rod to be squeezed into the at least one slot, and 
forming a close fit between the external thread surface of the drive rod and the inner screw surface of the collet.--


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 6:  The term “close fit” in claim 6 (see line 10) is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does this term require physical abutment between the two surfaces?  Or simply close proximity?  The scope of this limitation is unclear and thus metes and bounds of the claim cannot be determined.
For examination purposes for this Office Action only, the Examiner will interpret this limitation to require only a close proximity, rather then a physically abutting relationship.
Clarification and correction are required. 
	Re Claims 7-8:  These claims are considered indefinite because they depend from indefinite claim  6.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Re Claim 2:  Claim 2 requires “wherein grease is applied to the external thread surface of the drive rod”; however, amended claim 1 already requires that grease is applied to the external thread surface of the drive rod (see the final two lines of claim 1, as amended).  Accordingly, claim 2 fails to further limit claim 1, from which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (see instant Figs. 1-3) in view of Rowe (US Patent Application Publication 2016/0169104 A1).
Re Claim 1:  Applicant’s Admitted Prior Art (see instant Figs. 1-3) discloses a low-drift optical mount, comprising
a first plate (1),
a second plate (2),
a drive rod (3) comprising an external thread surface (9; Fig. 2), an inner hexagonal slot (see annotated Fig. 1 below) on one side, and a spherical tip (see below) on the other side that engages the first plate,
a collet (6) attached to the second plate (2), wherein the collet comprises an external cylinder surface with a shoulder (see annotated Fig. 1 below) on one end and an inner screw surface (8; Fig. 2) matching the external thread surface of the drive rod.

    PNG
    media_image1.png
    559
    617
    media_image1.png
    Greyscale

Applicant’s Admitted Prior Art fails to disclose wherein the inner screw surface further comprises at least one slot evenly distributed in a circumferential direction and extending through an entire internal thread length, and the at least one slot is a pressure-relief groove of grease applied to the external thread surface of the drive rod for optical mount.
Rowe teaches the use of a threaded connection comprising an inner screw surface (124; Fig. 4) matching an external thread surface of a threaded rod (104; Fig. 3), wherein the inner screw surface further comprises at least one slot (118) evenly distributed in a circumferential direction and extending through an entire internal thread length, and the at least one slot is a pressure-relief groove of grease (allowing grease to travel along the direction of arrow A; see Fig. 7) applied to the external thread surface of the drive rod, for the purpose of improving the lubrication of the threaded connection.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Applicant’s Admitted Prior Art such that the inner screw surface further comprises at least one slot evenly distributed in a circumferential direction and extending through entire an internal thread length, and the at least one slot is a pressure-relief groove of grease applied to the external thread surface of the drive rod for optical mount, as taught by Rowe, for the purpose of improving the lubrication of the threaded connection.
Re Claim 2:  Applicant’s Admitted Prior Art (see instant Figs. 1-3) further discloses wherein grease (10; Fig. 2) is applied to the external thread surface (9) of the drive rod (3).
Re Claim 3:  Applicant’s Admitted Prior Art (see instant Figs. 1-3) further discloses wherein the first plate (1) and the second plate (2) are respectively mounted with pins (5) on which two ends of a spring (4) are respectively mounted pulling the first plate toward the second plate.
Re Claim 6, as best understood by the Examiner:  Applicant’s Admitted Prior Art (see instant Figs. 1-3), as modified in view of Rowe above, discloses a method for adjusting optical mount according to claim 1, comprising 
providing the optical mount (see instant Fig. 1) as described in claim 1 for an optical device, 
fixing the collet (6) to the second plate (2) through the external cylindrical surface of the collet, 
applying grease (10; see instant Fig. 2) to the external thread surface of the drive rod, 
respectively mounting the first plate (1) and the second plate (2) on two ends of a spring (4), wherein the spring (4) pulls the first plate (1) towards the second plate (2), 
screwing the drive rod (3) into the collet (6) and pulling (via spring 4) the drive rod against the first plate (1), 
causing the grease on the external thread surface of the drive rod to be squeezed into the slot (as taught by Rowe; see 118 Rowe Fig. 4), and 
forming a close fit (see instant Figs. 2 and 3) between the external thread surface of the drive rod (3) and the internal screw surface of the collet (6).

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (see instant Figs. 1-3) in view of Rowe (US Patent Application Publication 2016/0169104 A1), as applied to claims 1-3 and 6 above, and further in view of O’Herron (US Patent 4,830,559).
Re Claims 4-5 and 7-8:  Applicant’s Admitted Prior Art (see instant Figs. 1-3), as modified in view of Rowe above, discloses an optical mount/method significantly as claimed except wherein the inner screw surface comprises two or more slots as the pressure-relief grooves of the grease (as is required by claims 4 and 7); and wherein the inner screw surface comprises three slots as the pressure-relief grooves of the grease (as is required by claims 5 and 8).
O’Herron teaches the use of a threaded connection (see Figs. 1-2) comprising an inner screw surface (at central cavity 14) matching an external thread surface of a threaded rod (bolt), wherein the inner screw surface further comprises at least one slot (22) evenly distributed in a circumferential direction and extending through an entire internal thread length, and further wherein the inner screw surface comprises two or more slots (22); and wherein the inner screw surface comprises three slots (22; Examiner notes that the depicted embodiment discloses four slots 22, which is more than three and thus discloses three, and further see Col. 2 lines 26-32), for the purpose of improving the lubrication of the threaded connection.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Applicant’s Admitted Prior Art such that the inner screw surface comprises two or more slots as the pressure-relief grooves of the grease (as is required by claims 4 and 7); and wherein the inner screw surface comprises three slots as the pressure-relief grooves of the grease (as is required by claims 5 and 8), as taught by O’Herron, for the purpose of improving the lubrication of the threaded connection.

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive for at least the following reasons:
Applicant has argued that Applicant’s Admitted Prior Art in view of Rowe fails to disclose the following limitation of claim 1:
at least one slot evenly distributed in a circumferential direction and extending through an entire internal thread length, and the at least one slot is a pressure-relief groove of grease applied to the external thread surface of the drive rod for optical mount. [emphasis added]

First, regarding Applicant’s allegation that Rowe has a “different arrangement” of the claimed slots, Examiner disagrees.  The only structural requirements of the “at least one slot” of claim 1 that they are “evenly distributed in a circumferential direction” and that they are “extending through an entire internal thread length”.  Rowe satisfied both of these limitations.  Rowe discloses just one slot (118), which is appropriate for the limitation “at least one slot” and also for the limitation “evenly distributed in a circumferential direction” since there are no additional slots to be distributed.  Further, the slot (118) clearly extends “through an entire internal thread length”, as can be seen in at least Fig. 5.  
Examiner notes that the remaining limitation related to the “at least one slot” is that it is “a pressure-relief groove of grease applied to the external thread surface of the drive rod for optical mount.”  This amounts to a functional, rather than structural, limitation since it relates to the function of the at least one slot and not a specific structure of the at least one slot. Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.  In this case, the slot (118) of Rowe would clearly be capable of satisfying the function of a “pressure-relief groove of grease” for several reasons.  First of all, it has the same structural requirements of the “at least one slot” of instant claim 1, and thus, if the at least one slot of claim 1 is capable of satisfying this function, then the slot of Rowe must also be able to as well.  Otherwise the claim is missing critical structural requirements.  Additionally, the disclosure of Rowe discuses the lubricating functionality of the slot (118), which serves to distribute lubricating grease between the grease reservoirs (120), along the slot (118; see arrow A in Fig. 7), and into the internal threads (124; see arrow B in Fig. 7).  Given such an arrangement, it follows that a sufficient pressure applied at the internal threads would also force the grease from the internal threads back to the slot, thus allowing the slot to serves as a “pressure-relief groove” for the grease.
	Examiner further notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	In response to applicant's argument that Rowe is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rowe can be said to be related to the art of lubricated threaded connections.  Accordingly, even though it is not in the specific field of application of optical mounts, it can still be considered to be reasonably pertinent to the sub-assembly of the lubricated threaded connection between the drive rod and the collet of the instant application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678